Case: 16-50129       Document: 00513896290         Page: 1     Date Filed: 03/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit

                                                                                    FILED
                                     No. 16-50129                               March 3, 2017
                                   Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
TERRENCE M. BROWN, and on behalf of All Federal Inmates Similarly
Situated,

                                                  Petitioner - Appellant

v.

CHERON NASH, Warden, Federal Correctional Institute Bastrop;
JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                  Respondents - Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:15-CV-689


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Proceeding pro se on appeal, Terrence M. Brown, federal prisoner
# 08524-031, filed a 28 U.S.C. § 2241 habeas petition on behalf of himself and
similarly-situated federal prisoners challenging the method adopted by the
Bureau of Prisons (BOP) for calculating good-time credit under 18 U.S.C.
§ 3624(b). Brown does not claim he is eligible for immediate release.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-50129    Document: 00513896290     Page: 2   Date Filed: 03/03/2017


                                 No. 16-50129


      Where the prisoner does not make that claim, we lack subject-matter
jurisdiction over the appeal of § 2241 petitions challenging the BOP’s
calculation of good-time credit under § 3624(b). Sample v. Morrison, 406 F.3d
310, 311–12 (5th Cir. 2005). In Sample, our court ruled the petition was not
ripe because the prisoner had not established he would sustain immediate
injury that could be redressed by the relief requested. Id. at 312.
      Brown requests the same relief as the petitioner in Sample. Whether
Brown’s projected release date is computed by the BOP’s interpretation or his
own, he is not yet entitled to release. Thus, like the petitioner in Sample,
Brown’s petition is not ripe for review and the instant appeal is dismissed for
lack of subject-matter jurisdiction. See id.
      DISMISSED.




                                       2